Citation Nr: 0427219	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  93-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1960 to December 1963.  This matter is before the 
Board of Veterans' Appeals (Board) pursuant to an order by 
the (now) United States Court of Appeals for Veterans Claims 
(Court) in June, 1998 which, in pertinent part, vacated a 
March 1997 Board decision denying the benefit sought and 
remanded the case for additional development.  The appeal 
arose from a February 1993 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 1993 the veteran testified at a Travel Board hearing 
before one of the undersigned Veterans Law Judges, and in 
October 2002 he testified at a Travel Board hearing before 
another of the undersigned.  Transcripts of those hearings 
are associated with the claims file.  As the Veterans Law 
Judges who presided at hearings must participate in the 
decision on the claim (See 38 C.F.R. § 20.707), this appeal 
is being decided by a panel of three Veterans Law Judges.

In June 2003, the Board remanded the matter for additional 
development.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  PTSD due to an inservice stressor is not shown.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102,  3.159, 
3.303, 3.304(f), 4.125 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

Through the initial statement of the case (SOC), numerous 
supplemental SOCs (SSOCs), and Board Remands, VA notified the 
appellant of the evidence necessary to substantiate his 
claim.  By various correspondence, including March 2001 and 
July 2003 letters specifically addressing VCAA, he was 
apprised of the duty to notify and assist provisions in the 
VCAA, with identification of the parties responsible for 
obtaining pertinent evidence.  Regarding timing of notice, 
while the notice did not precede initial AOJ adjudication in 
this matter, the notice was prior to the last review and 
certification of the claim to the Board.  (And notice prior 
to the initial determination obviously would not have been 
possible, as it preceded enactment of the VCAA.)  Regarding 
notice content specifically, the veteran was not advised 
verbatim to submit everything he had pertinent to his claim.  
However, as he was advised what was needed to establish 
entitlement to the benefit sought and of his and VA's 
responsibilities in claims development (by inference what he 
should submit), he was given notice equivalent to that 
mandated (and has provided additional evidence in response).  
There is no further duty to notify.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Regarding the duty to assist, VA has obtained all available 
records and arranged for examinations, including in September 
1995, in May 1999, and as recently as in March and April 
2004.  Identified pertinent records have been obtained.  VA's 
notice and assistance obligations are met.  No further notice 
or assistance to the veteran is required to comply with 
38 U.S.C.A. § 5103(a).  He is not prejudiced by the Board's 
proceeding with appellate review.

[The Board notes that VA has not attempted to verify the 
account of an inservice stressor event involving the fatality 
by train that was first reported by the veteran in his 2004 
VA examination.   Additional development with regard to this 
stressor would have no bearing on the case as this decision 
is based on the lack of a current diagnosis of PTSD, even in 
circumstances where VA examiners have already accepted as 
true and sufficient the veteran's accounts of the stressor 
event regarding his escape from a sinking APC.  Even if the 
Board were to concede that undeveloped stressor event solely 
on the basis of the veteran's account, the decision below 
would stand, based on the lack of a PTSD diagnosis.  
Consequently, a REMAND for stressor development at this time 
would serve no useful purpose and only delay this decision, 
which has now been pending a dozen years.]

II.  Factual Background

The veteran's DD Form 214 does not list any decorations, 
medals or badges that connote combat service (and he did not 
serve during a period of war/conflict).

Service medical records reveal no complaints or findings 
indicative of psychiatric problems.  October 1962 records 
note treatment for back pain but do not indicate a cause.  On 
clinical evaluation on October 1963 examination prior to 
separation from service the veteran's psychiatric evaluation 
was "normal".  In an October 1963 report of medical 
history, the veteran reported no trouble sleeping, no 
nightmares, no depression or excessive worry, and no nervous 
trouble of any sort.  An abstract from the veteran's health 
record indicates that he was attached to Company C, 2nd Armd 
Rifle Bn, 52nd Inf, in Friedberg Kaserne, Germany, from May 
1961 to October 1963.

In a February 1984 VA Medical Certificate, the veteran 
reported that he injured his right leg in service while 
escaping through the hatch of a sunken armored personnel 
carrier (APC). 

In a VA Form 9 received in June 1992, the veteran asserted 
that his health problems related to circumstances of January 
1962, when an APC in which he was riding sank in the Rhine, 
exposing him to the icy waters and elements for one hour 
prior to his rescue.  He noted that the driver of the APC 
drowned.  

During his August 1992 RO hearing, the veteran presented a 
more detailed account of the APC incident.  He testified that 
while engaging in a NATO exercise in October 1962, the APC in 
which he was riding took on water while crossing the Rhine 
and sank to the bottom.  He stated he was able to slip out 
clutching a sealed radar canister that carried him to the 
surface.  He indicated that two people drowned in the 
incident and that he went unconscious shortly after being 
pulled to shore.  He stated that he was treated for 
hypothermia in a German house, and thereafter rode in an 
ambulance for the rest of the exercise because he had injured 
his back.  Testifying at the hearing with the veteran was a 
fellow veteran (Mr. W.) who reportedly served with the 
veteran on that APC.  Mr. W. indicated that the veteran was 
"mentally messed up" and was "a different person" after 
the accident.

In August 1992, the veteran filed a claim for service 
connection for psychiatric problems alleged to have resulted 
from the October 1962 accident crossing the Rhine in Germany.

In September 1992 the RO sent the veteran a letter asking him 
to identify the unit he was assigned to at the time of the 
accident.  In a September 1992 response, he indicated he was 
with Company C, of the 1st ARB, 36th Inf. Ray Barracks, out of 
Freiberg Germany.  APO 39.

In October 1992, the veteran underwent a VA psychological 
evaluation to rule in or rule out a diagnosis of PTSD.  The 
examiner noted that the veteran had no history of psychiatric 
problems prior to service and denied any combat experience.  
The veteran reported that while riding in an APC crossing the 
Rhine, water swamped the engine and the crew compartments, 
sinking the vehicle.  The carrier reportedly hit bottom 
before any of the crew escaped.  The veteran reported that he 
was injured in the accident when he was thrown against a 
wall, and injured his leg escaping through a hatch.  He 
described seeing the driver, a close friend, caught in the 
driving compartment.  He reported considerable guilt about 
being unable to help his friend who died in the accident.  
After service, the veteran worked in the police force until 
recently retiring.  He reported several significant life 
stressors including recent open-heart surgery, and multiple 
pains in the back, knees and feet.  He seldom left home 
because of the pain and spent most of his time lying in bed 
with a heating pad.  He reported considerable depression, 
frequent nightmares about the accident, and increased 
thoughts of the accident since his retirement.  He had an 
aversion to closed spaces, water and loud noises.  When asked 
about the worst things he remembered, he reported multiple 
traumatic incidents he experienced as a police officer and 
spoke at length about his career in the police department.  
He was noted to be pleasant and cooperative.  His affect was 
mildly blunted; his mood was depressed.  He stated he 
frequently thought of suicide.  He denied any significant 
friendships, and indicated that he withdrew from people after 
the APC incident.  The examiner noted that the veteran 
completed an invalid MMPI-2 (Minnesota Multiphasic 
Personality Interview), and that multiple validity indicators 
suggested significant elevation in scores.  It was noted that 
the veteran appeared sincere.  The PTSD Scales on the MMPI-2 
were also found to be elevated, suggesting some exaggeration.  
The examiner noted that the evaluation summary was based on 
the veteran's self-report of his military experience, that 
the claims file was not available for review, and that the 
lack of a claims file to confirm the military history 
weakened the certainty of the diagnostic impression.  In sum, 
the examiner found that the symptoms were consistent with a 
PTSD diagnosis. The examiner also indicated there were other 
factors affecting the veteran's current situation.  It was 
noted that the veteran reported multiple life stressors, 
including bouts of pain, a recent operation, marital problem, 
a recent job change, and a history of other traumatic events 
while working with the police force.  The diagnoses were 
major depression, single episode, moderate, and PTSD, mild.

In his April 1993 VA Form 9, the veteran indicated that he 
never sought psychiatric treatment after service because he 
did not want to hurt his chances for success in his career 
with the police force.  

At his July 1993 hearing, the veteran again testified about 
the stressor in service involving the sinking APC on the 
Rhine in October 1962.  He identified his unit as: 
Headquarters, 32nd Infantry, 3rd Armor Division, in Freiburg, 
Germany.  He relayed his account of how the vehicle sank and 
how he floated to the surface because he was held a 
watertight cannister.  He stated that after the incident he 
would not associate with anyone.  He joined the police force 
in 1969.

The veteran next underwent psychiatric testing in September 
1995.  He again described the APC sinking in Germany, noting 
that following the incident, he spent two weeks in the unit's 
ambulance.  He stated that he began withdrawing from others 
at that time.  On discharge, he went home and worked numerous 
jobs for two years before taking a position with the police 
department, where he worked for 23 years until retiring in 
1990 due to arthritis related chronic pain and secondary 
concentration deficits.  The examiner noted that the October 
1992 PTSD diagnosis was based on the veteran's self-report, 
and not on any review of the claims file.  He indicated that 
the veteran's scores on MMPI - II PTSD scales were 
acknowledged to be exaggerations.  Present complaints 
included arthritis, depression and anxiety secondary to his 
health, and bad dreams.  The examiner noted that the veteran 
reported PTSD symptoms.  On mental status examination, the 
veteran was well oriented times three.  He displayed no gross 
distractibility, and complained of short term memory deficits 
that were not seen on interview.  The veteran related 
feelings of worthlessness.  His affect was bland and 
dysphoric, but appropriate to thought, with no intensity or 
tearfulness displayed during his report of military events.  
Gross delusions were not noted.  The veteran had a vague 
suspiciousness toward others, logical and clear thought, 
suicidal ideation without intent, no homicidality, average 
intellectual ability, superficial insight, and intact 
judgment.  Test results were characterized by gross 
exaggeration of symptomatology to such a degree that results 
were unreliable and invalid.  In summary, the examiner found 
that despite the veteran's report of multiple PTSD-like 
symptoms, and in contrast to the previous examination 
(October 1992), the current examination could not clearly 
establish a diagnosis of PTSD.  He noted that while the 
veteran's reported trauma in service may meet the criterion 
as a significant stressor, re-experiencing symptoms were 
inconsistently reported in interview, and numbing symptoms 
reported by the veteran seemed to be more causally related to 
his retirement from the police force.  Additionally, the 
veteran's primarily reported depressive symptoms were 
secondary to his chronic pain and health problems with only 
occasional irritability.  The impression was dysthymic 
disorder; psychosocial stressors listed included chronic pain 
and health problems, unemployment, financial problems and 
marital discord.

In March and April 1996, the director of the Environmental 
Support Group (ESG) indicated that the veteran's account of 
his APC sinking on the Rhine could not be verified with the 
information submitted. 

On May 1999 VA examination for PTSD, the veteran again 
relayed his account of his APC sinking on the Rhine in 1962.  
He reported that he began having night sweats and nightmares 
after the event.  The examiner noted that the veteran's past 
reports regarding both the onset and the frequency of the 
nightmares conflicted with current reports.  The examiner 
noted that the veteran reported that he had not slept at all 
in several days, but did not appear exhausted.  His present 
complaints included: avoidance of swimming and bathing since 
the trauma, depression, difficulty concentrating, memory 
problems, feelings of worthlessness, suicidal thoughts 
without intent, and social withdrawal right after the trauma, 
apparently resolving during his years working on the police 
force then resurfacing after his retirement.  On mental 
status examination, the veteran's speech was clear, coherent, 
modulated and relevant; he was oriented and his memory 
appeared intact.  His mood was euthymic, and his affect was 
congruent.  His form of thought was logical but responses 
were often vague and evasive.  There was no evidence of 
psychosis, paranoia, or intellectual insufficiency.  The 
examiner indicated that the veteran's response profile on the 
MMPI - II indicated gross exaggeration of symptoms and was 
invalid.  Response on other psychometric tests also showed 
gross exaggeration of symptoms and a tendency to over-
respond.  In summary, it was reported that the veteran 
presented with a long standing tendency to exaggerate his 
symptoms on psychological testing, and that a review of his 
records revealed a tendency to be inconsistent in his report 
of both the history and severity of his symptoms.  Further, 
during his interview, he was vague and evasive.  The examiner 
found that the veteran's symptom presentation does not meet 
the criteria for PTSD.  The primary diagnosis was major 
depression which was noted to account for most of his 
symptoms, including his dysthymic mood, sleeping difficulty, 
feelings of worthlessness, suicidal ideation, difficulty 
concentrating, possibly his memory problems, social 
withdrawal and irritability.  It was noted that the veteran's 
difficulty holding a job right after service may have been 
more attributable to his reports of drinking than to PTSD.  

VA outpatient treatment records document treatment for 
psychiatric problems at a mental health clinic from January 
2000 to May 2001.  The diagnoses were chronic dysthymia and 
depression.    

During his October 2002 Travel Board hearing, the veteran 
indicated that he had been receiving VA treatment for 
depression, and had a 1992 diagnosis of PTSD.  The veteran 
reported disagreement with his last VA examination two years 
prior.  With regard to the stressor in service involving an 
APC sinking, he stated that he was not sure whether anyone 
drowned or not.  He testified that his service medical 
records showed that he was treated for back problems in 
October 1962 and asserted that the back problems were caused 
by the October 1962 APC incident.  

In September 2003, the veteran submitted a statement noting 
that he placed a plea for help on a 3rd Armored Division Web 
Site, asking for anyone who could help him to verify the 1962 
APC incident.  He stated that he received an E-mail from one 
gentleman, CRM, who was there at the time and had in his 
possession an 8mm. movie made during the retrieval of the APC 
from the Rhine.  An attached E-mail indicated that CRM was a 
Spec 5 in the 36th INF, HQ Company, Maintenance division 
(which pulled the APC out of the river).  Also submitted was 
an August 1998 statement from WJT indicating that he was a 
participant in the 1962-1963 winter NATO maneuvers that 
included the APC river crossing.  He stated that the APC in 
front of his vehicle sank and that he was ordered to return 
to the launch position so as not to injure anyone who may be 
in the river.  

Additional VA outpatient treatment records show ongoing 
treatment for psychiatric problems from February to June 
2002.

In December 2003, the veteran submitted a statement with the 
videotape CRM sent him.  Attached was a statement from CRM 
detailing the October 1962 incident and noting that the 
videotape showed some footage of rescue boats with lights the 
night of the accident as well as the recovery of the APC the 
following morning.  [The videotape contains evening footage 
of some lights and boats, then day footage of a diver going 
into a river, and then a towline dragging what appears to be 
an APC out of the water.]  CRM stated that at the time of the 
accident, he was informed that it should be treated as if 
nothing had happened since there was already a sense of 
heightened sensitivity surrounding a recent, unrelated 
incident involving military fatalities through negligence.

On VA examination in March 2004, the veteran reported the 
incident on the Rhine in October 1962, his escape from the 
sunken APC, and subsequent treatment.  It was noted that over 
the years he had anxiety and depression somewhat related to 
his back problems and marital troubles.  He worked in law 
enforcement for 23 years before retiring in 1990.  In recent 
years, he noted an increase in nightmares and symptoms 
related to the APC incident in service.  He had VA outpatient 
treatment for psychiatric problems since 1992.  He lived with 
his wife and grandson, and reportedly spent much of the day 
watching TV.  His past medical history of psychiatric 
symptoms and diagnoses was noted.  Current mental status 
examination revealed that the veteran behaved normally, and 
his attitude was pleasant, cooperative and polite.  Speech 
was spontaneous and logical, not inhibited or vague. Thought 
content evinced no hallucinations, delusions, paranoia, or 
ideas of reference.  Past suicidal thoughts were noted.  The 
veteran reported nightmares, intrusive memories, survival 
guilt, startle reaction, and withdrawal from people   His 
affect was depressed and he was very anxious.  He was 
oriented times four and alert with good judgment and poor 
insight.  The impression was deferred.  It was noted that at 
this point it would be good to redo the psychological testing 
that had not been done for years.  The examiner noted that 
while it appears the veteran has established that an APC did 
in fact sink around 1962, there were no records specifically 
indicating that the veteran was on that APC.  However he had 
reported a similar story for 20 years.  A handwritten note at 
the bottom of the examination, signed April 19, 2004, 
indicated that psychological testing was reviewed and that 
the diagnoses were depression, NOS, and alcohol abuse in 
remission.       

On mental disorders examination in April, 2004, the veteran 
repeated his account of the 1962 APC incident and also noted 
another incident in 1961, where he witnessed a fatal 
accident.  The veteran stated that during a night exercise, a 
clumsy soldier (with the last name Ryan) from 3rd Armored 
Division, 2nd platoon, 2nd squad, was sent up on a raised 
track to simulate clearing a minefield.  He reported that the 
soldier was the struck by a train, which ripped off his head, 
dropping brain matter near the veteran.  This incident was 
not previously reported and the veteran indicated that he did 
not regularly think about it.  The veteran noted present 
complaints of increased difficulty concentrating and telling 
fact from fiction.  He noted problems with debt and in his 
current domestic relationship with his wife.  He noted 
depression, some suicidal thoughts, nightmares, and 
flashbacks by history or when around water.  He noted daily 
chronic pain that contributed to sleep loss.  Medications and 
outpatient treatment reportedly helped to reduce his anxiety.  
On examination the veteran's speech was noted to be clear, 
coherent, modulated, and relevant.  He was fully oriented and 
his memory appeared intact.  Mood appeared to be depressed 
and affect was solemn and serious but full range and 
reactive.  He did not appear anxious.  Formal thought was 
logical and goal-directed.  He gave a history of passive 
suicidal ideation.  There was no evidence of psychosis, 
paranoia or intellectual insufficiency.  The examiner noted 
that the veteran's Mississippi scale for PTSD was in the 
average range.  On the trauma symptom inventory his atypical 
response subscale was noted to have exceeded the validity cut 
off.  Test results were consistent with a diagnosis of a mood 
disorder.  The examiner noted that his review of the claims 
file revealed three prior compensation and pension (C&P) 
evaluations for non-combat related PTSD.  It was noted that 
the October 1992 examination, completed without availability 
of the claims file, indicated the diagnosis of major 
depression, single episode, moderate, and PTSD, mild.  On re-
evaluation in September 1995 the veteran was diagnosed with 
dysthymic disorder.  Two PhDs. examining the veteran in May 
1999 diagnosed major depression.  The examiner indicated that 
the veteran's history of outpatient treatment was also 
reviewed, and noted that the veteran was not accepted into 
the PTSD program at the Salisbury VA medical Center in June 
1997 because his presenting complaints seemed to relate 
primarily to circumstances in his life outside his reported 
military trauma.  In summary, it was noted that a mood 
disorder was the primary diagnosis for each of his last three 
C&P examinations for PTSD.  It was also noted that on current 
examination, the veteran reported re-experiencing PTSD 
symptoms but did not report avoidance or arousal PTSD 
symptoms sufficient to meet the criteria needed for a 
diagnosis of PTSD.  The diagnoses were depressive disorder, 
NOS, alcohol dependence, sustained partial remission, and 
cannabis abuse.       

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2003).  

The current version of 38 C.F.R. § 3.304(f) is from a June 
1999 revision, effective from March 1997.  Prior to June 
1999, and at the time of the veteran's claim for service 
connection for PTSD, there were three requisite elements for 
eligibility for service connection for PTSD: (1) a current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed inservice stressor); (2) credible supporting evidence 
that the claimed inservice stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice stressor.  
See 38 C.F.R. § 3.304(f) (1996).  

With regard to the first element, the Court stated that a 
"clear diagnosis" should be an "unequivocal" one.  Cohen 
v. Brown, 10 Vet. App 128, 139 (1997).  In the instant case, 
the Board finds that the veteran does not have a current 
diagnosis of PTSD.  While VA examiners appear to have 
conceded that there is evidence the veteran was in a 
traumatic incident involving an escape from a sinking APC 
during service, PTSD has not been diagnosed in nearly 12 
years.  On most recent psychiatric evaluation in April 2004, 
the diagnoses were depressive disorder, alcohol dependence 
and cannabis abuse.  The examiner based this conclusion on: 
review of the claims file (including the three prior VA 
examination reports, and VA outpatient treatment records), 
the veteran's report of current symptoms and symptoms by 
history, the clinical interview, and psychological testing.  
The non-diagnosis of PTSD on the April 2004 VA examination is 
entirely consistent with the two previous examinations.  In 
May 1999, the diagnosis was major depression; in September 
1995, it had been dysthymic disorder.  The examiners on May 
1999 examination specifically stated that the veteran's 
"symptom presentation does not meet the criteria for PTSD, 
as it did not in his exam in 1995".  In September 1995, the 
examiner stated "the current examination cannot clearly 
establish a diagnosis of PTSD".  In September 1995, the 
veteran's psychiatric problems were related to current 
concerns (chronic pain and health problems, unemployment, 
financial problems and marital discord) and not 1962 
psychiatric trauma.  All three examination reports noted an 
exaggeration of responses from the veteran led to elevated 
and invalid scores on MMPI - 2 testing.   

The only assessment of PTSD on record is in the report of VA 
psychological testing on examination in October 1992.  During 
this examination, the veteran reported the stressor of a 
sinking APC in service, but also noted additional life 
stressors including recent open-heart surgery, ongoing pain, 
and multiple traumatic incidents experienced during his post-
service career as a police officer.  The diagnoses were major 
depression, single episode, moderate, and PTSD, mild.  The 
examiner specifically noted that this assessment was 
completed without review of the claims file, and was based on 
the veteran's self-report.  The examiner admitted that the 
lack of a claims file to confirm the military history 
weakened the certainty of the diagnostic impression.  While 
this examiner found that the veteran had symptoms consistent 
with PTSD, he also reported that the veteran completed an 
invalid MMPI due to exaggerated responses, and that the PTSD 
scales on the MMPI were elevated to such an extent that they 
also suggested exaggeration.     

In comparing the single, 1992 VA assessment of PTSD with the 
negative diagnoses on the three subsequent VA examination 
reports, the Board finds that the latter VA examination 
reports, especially the most recent, are far more detailed in 
their explanations why a diagnosis of PTSD is not 
appropriate.  The VA examiners specifically noted the absence 
of some symptoms necessary for a diagnosis of PTSD, and the 
fact that exaggerated responses elevated the veteran's test 
results.  They took efforts to distinguish their diagnoses 
from the 1992 assessment.  Furthermore, the examiners 
performing the latter three examinations had the benefit of 
the entire claims file for review prior to reaching their 
conclusions.  Based on these facts, the Board finds that the 
1992 VA assessment of PTSD is clearly outweighed by the 
findings of no PTSD on the three subsequent VA examination 
reports.  

While the non-diagnosis of PTSD is ultimately determinative, 
it is also noteworthy that it has not been verified that the 
veteran was indeed exposed to his alleged stressor event.  
While he has consistently reported an APC sinking in the 
Rhine, his accounts have varied substantially as to 
casualties involved (ranging from two to not sure if any).  
While service medical records document October 1962 treatment 
for back problems, there is no reference to an escape from a 
sinking APC as the cause for a back injury.  Specific VA 
attempts to verify the veteran's involvement in any such 
incident have been unsuccessful.  While he has been presented 
some supporting evidence for his account (including August 
1992 testimony from Mr. W; an August 1998 statement from WJT; 
an October 2003 letter from CRM; and a videotape with footage 
of the retrieval of a large mechanized vehicle from a river), 
the evidence does not support all aspects of his account, and 
does not place him in the APC when it sank, except by 
hearsay.  

Regardless, even if the Board were to concede the alleged 
stressor as it has been described by the veteran, the 
preponderance of the evidence is against there being a 
diagnosis of PTSD based on such stressor event.   In the 
absence of a current diagnosis of PTSD based on an inservice 
stressor, service connection for the claimed disability is 
not in order.








ORDER

Service connection for PTSD is denied. 



			
            GEORGE R. SENYK                                     
C. W. SYMANSKI 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
_________________________________________        
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



	


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



